Citation Nr: 0711364	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  99-06 190A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bleeding gums, to 
include as a chronic disability resulting from an undiagnosed 
illness.  

2.  Entitlement to service connection for hair loss, to 
include as a chronic disability resulting from an undiagnosed 
illness.  

3.  Entitlement to service connection for headaches, to 
include as a chronic disability resulting from an undiagnosed 
illness.  

4.  Entitlement to an initial compensable rating for a 
service-connected hearing loss disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from July 1964 to June 1967 
and from November 1990 to May 1991, including service in 
Southwest Asia.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from Department of Veterans Affairs (VA) 
regional office (RO) rating decisions of February 1998 and 
August 1998.  

In June 2000, the veteran appeared at the Atlanta, Georgia RO 
for a videoconference hearing with a Veterans Law Judge, who 
has since left the Board.  A transcript of the hearing is of 
record, as is the transcript of the October 1998 RO hearing.  
In November 2006, the Board notified the veteran of her right 
to have another hearing before a sitting judge and her 
hearing options.  The veteran did not respond.  In as much as 
the veteran has not requested another hearing, the Board 
proceeds to review the case on the record.  

In November 2000, the Board granted service connection for an 
undiagnosed illness manifested by abdominal pain and 
gastroesophageal reflux and for an undiagnosed illness 
manifested by bilateral shoulder pain and limitation of 
motion.  The RO subsequently rated these disabilities and 
there is no record of the veteran disagreeing with the 
evaluations assigned.  Consequently, these issues are no 
longer before the Board.  The November 2000 Board decision 
also remanded issues for further development.  That 
development was completed to the extent possible and the 
Board now proceeds with its review of these claims.  

In a statement dated in June 2006, the veteran asserted that 
she still had respiratory problems from fires in the Persian 
Gulf.  In August 1996, the Board denied service connection 
for bronchitis, on the basis that examinations failed to 
disclosed any evidence of the disease.  In June 1997, a VA 
laryngeal videostroboscopy and specialist consultation led to 
an impression of interarytenoid inflammation and possible 
granuloma of the left vocal process.  Because there is now 
objective evidence of a disorder involving a different part 
of the respiratory system, the Board considers this to be a 
new claim and refers it to the RO for appropriate 
disposition.  

The issue of entitlement to an initial compensable rating for 
a hearing loss disability is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have a disability manifested by 
bleeding gums, to include as a chronic disability resulting 
from an undiagnosed illness, related to an in-service disease 
or injury, including her service in the Gulf War.  

2.  The veteran does not have a disability manifested by hair 
loss, to include as a chronic disability resulting from an 
undiagnosed illness, related to an in-service disease or 
injury, including her service in the Gulf War.  

3.  The veteran does not have a chronic headache disability, 
to include as a chronic disability resulting from an 
undiagnosed illness, related to an in-service disease or 
injury, including her service in the Gulf War.  




CONCLUSIONS OF LAW

1.  Bleeding gums, to include as a chronic disability 
resulting from an undiagnosed illness, were not incurred in 
or aggravated by active service, nor may they be presumed to 
have been so incurred. 38 U.S.C.A. §§ 1110, 1117, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2006).  

2.  Hair loss, to include as a chronic disability resulting 
from an undiagnosed illness, was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred. 38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2006).

3.  Headaches, to include as a chronic disability resulting 
from an undiagnosed illness, were not incurred in or 
aggravated by active service, nor may they be presumed to 
have been so incurred. 38 U.S.C.A. §§ 1110, 1117, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in July 2003 and September 2003, the 
agency of original jurisdiction (AOJ) satisfied its duty to 
notify the veteran under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2006).  Specifically, the AOJ 
notified the veteran of information and evidence necessary to 
substantiate the claims for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  The 
wording of the VCAA notice adequately informed the claimant 
that she should provide "any" evidence in her possession 
pertaining to the claim; that she should give VA everything 
she had pertaining to the claim.  Although this notice was 
delivered after the initial denial of the claims, the AOJ 
subsequently readjudicated each based on all the evidence in 
May 2006, without taint from prior adjudications.  Thus, the 
veteran was not precluded from participating effectively in 
the processing of her claims and the late notice did not 
affect the essential fairness of the decision. 

Because the claims for service connection are denied, any 
question as to the appropriate disability rating or effective 
date is moot, and there can be no failure to notify prejudice 
to the veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The notice required by that decision was 
sent to the veteran in May 2006 and August 2006.  

VA has done everything reasonably possible to assist the 
veteran with respect to her claim for benefits.  All 
available service medical records have been associated with 
the claims file.  The identified and available post-service 
treatment records have been secured.  The veteran has been 
medically evaluated in conjunction with her claims, and all 
required medical opinions have been sought.

Service Connection

The veteran contends that she has bleeding gums, hair loss, 
and headaches due to an undiagnosed illness incurred while 
serving in Southwest Asia during the Persian Gulf War.  

VA is authorized to pay compensation to any Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability, if the disability became manifest during 
service in the Southwest Asia theater of operations during 
the Persian Gulf War or to a degree of disability of 10 
percent or more prior to December 31, 2011.  Compensation is 
payable under these provisions if by history, physical 
examination, and laboratory tests the disability cannot be 
attributed to any known clinical diagnosis.  A qualifying 
chronic disability means a chronic disability resulting from 
an undiagnosed illness; or a medically unexplained chronic 
multi-symptom illness that is defined by a cluster of signs 
or symptoms, such as chronic fatigue syndrome; or any 
diagnosed illness found by VA to warrant a presumption of 
service connection.  Compensation is not payable under these 
provisions if there is affirmative evidence that an 
undiagnosed illness was not incurred during active duty in 
the Southwest Asia Theater of operations.  38 U.S.C.A. § 1117 
(West 2002); 38 C.F.R. § 3.317 (2006) (as amended at 71 Fed. 
Reg. 75699, 75671; Dec. 18. 2006).  

If there is a diagnosis for the claimed disability, it is not 
an undiagnosed illness and the claim will be evaluated under 
the usual provisions for service connection. Service 
connection is granted for disability resulting from disease 
or injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 101(16), 1110 (West 2002). Consequently, a claim 
for service connection requires evidence of a current 
disability, evidence of disease or injury during service, and 
evidence relating the current disability to the disease or 
injury during service.  38 C.F.R. § 3.303 (2006).  Service 
connection may also be granted for a disability which is 
proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006).  

Bleeding Gums

The service medical records do not reflect complaints, 
findings, or diagnoses of bleeding gums.  For release from 
active duty, the veteran was given a dental examination in 
May 1991.  The only abnormality found was four missing teeth.  
It was determined that there were no dental conditions 
incurred or aggravated during service.  

On VA examination in November, 1997, the veteran was noted to 
have multiple filled cavities.  No complaints, findings or 
diagnoses of bleeding gums were reported.  Subsequent VA 
clinical records do not reflect complaints, findings or 
diagnoses of bleeding gums.  

At her October 1998 RO hearing, the veteran testified that 
when she was in the Persian Gulf, her gums started bleeding 
when she brushed her teeth.  She said they were still 
sensitive in spots.  

During her June 2000 Board videoconference hearing, the 
veteran testified that while serving in the Gulf, her gums 
were very sensitive and would bleed on brushing.  She 
described how frequent moving of her unit and other factors 
affected sanitary conditions.  She noted that she was a 
dental assistant and reported that after service she noted 
that puffiness had caused a lot of recession of the gum 
tissue around her teeth.  She said that she had seen private 
doctors after service.  She testified that the problem 
continued.  

Pursuant to the remand of this Board, the veteran's gums were 
examined.  

In June 2005, it was noted that the veteran had four teeth 
missing.  She had a normal range of interincisal motion and 
very little bone loss.  She had good oral health with good 
hygiene and nicely done restorations.  There was slight 
pocketing on two teeth, with slight bleeding on probing.  The 
examiner concluded that there was no loss of function and no 
sign of infection or pathology.  

On examination in March 2006, it was noted that the veteran 
could open her mouth without straining to 26 millimeters from 
the incisal edge.  Jaw motion was normal.  No mal-occlusion 
or mal-function was found.  The tongue and lips were normal.  
No loss of bone or soft tissue was noted.  There were no 
deformities.  The examiner concluded that the veteran had 
excellent oral hygiene without any noted gingivitis.  The 
diagnosis was excellent oral hygiene without any noted dental 
disease.  As to bleeding gums, the examiner explained that 
there was no scientific evidence for a cause of bleeding gums 
on veterans returning from the Persian Gulf area.  All cases 
that the examiner had seen would resolve with proper oral 
hygiene care on returning to the United States.  The veteran 
presented with excellent oral hygiene and no evidence of 
bleeding gums.  The examiner restated that he saw no 
disability for bleeding gums in the veteran.  

While the veteran may have had some bleeding from her gums at 
some time, that symptom did not reflect a chronic disability.  
The recent examinations establish that she does not currently 
have any disability manifested by bleeding gums.  It is not 
enough to show injury during service, there must currently be 
a residual disability.   Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  There must be a current disability.  Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998).  In this case, the 
medical reports from the trained dental professionals provide 
a preponderance of evidence which shows that the veteran does 
not have a disability manifested by bleeding gums, for which 
service connection can be granted.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Hair Loss

The service medical records do not reflect complaints, 
findings, or diagnoses of hair loss.  On examination for 
release from active duty, in April 1991, the veteran's head 
and skin were normal.  

On an August 1991 VA dermatologic examination, the veteran 
was noted to have many freckles, few nevi, and mild actinic 
damage.  There was no report of hair loss.  

Subsequent VA clinical records reflect treatment for other 
conditions, without complaints, findings or diagnoses 
pertaining to hair loss.  

On National Guard examinations, in April 1992, July 1994, and 
July 1996, there were no complaints of hair loss and 
examination showed the veteran's head and skin to be normal.  

The report of the November 1997 VA examination does not show 
any hair loss.  Skin examination showed only sunburn on her 
nose and findings for her head were normal.  

At her October 1998 RO hearing, the veteran testified that 
she had long, thick hair before serving in the Gulf.  She 
reported that while there, her hair would come out in clumps 
while brushing it.  She felt that it had thinned out 
considerably.  

At her Board videoconference hearing, in June 2000, the 
veteran reported that she was not able to keep her hair clean 
while serving in the Persian Gulf and that she started losing 
some hair when combing it.  She testified to the effect that 
it has gradually become thinner.  She admitted she had not 
seen a doctor about it.  

The veteran was unable to report for a scheduled examination 
in March 2006.  The May 2006 supplemental statement of the 
case asked her to notify the RO within 30 days if she wanted 
to reschedule the examination for hair loss.  Her June 2006 
reply referred to other issues, without mention of being 
willing to report for a hair loss examination.  Under these 
circumstances, VA must adjudicate the claim on the record.  
38 C.F.R. § 3.655 (2006).  

To establish service connection, there must be a current 
diagnosis from a qualified medical professional, or a 
determination by a qualified medical professional that the 
veteran has a medically unexplained chronic multisymptom 
illness.  See Brammer; Gilpin; see also 38 C.F.R. 
§§ 3.159(a); 3.317.  Here, there is neither.  The veteran 
admits that she has not had any medical evaluation for the 
condition, nor has she indicated that she would report for 
examination.  As a result, there is simply no competent 
evidence of a diagnosed or undiagnosed illness manifested by 
hair loss.  Therefore, the claim must be denied.  

Headaches

The service medical records show an assessment of an upper 
respiratory infection, in February 1991.  Symptoms included a 
headache, as well as swollen glands and an injected throat.  
Treatment was provided.  Otherwise, the service medical 
records do not reflect complaints, findings, or diagnoses of 
headache.  On examination for release from active duty, in 
April 1991, the veteran's head and neurologic system were 
normal.  

Certain listed conditions, including organic diseases of the 
nervous system, may be presumed to have been incurred during 
active military service if they are manifest to a degree of 
10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).  In this case, there is no competent medical 
evidence of a neurological disorder manifested by headaches 
within the year after the veteran completed her active 
service.  

On the VA examination report dated in October 1991, there 
were no complaints, findings or diagnoses of headaches.  
Neurologic findings were normal.  

Subsequent VA clinical records reflect treatment for other 
conditions, without complaints, findings or diagnoses 
pertaining to headaches.  

On National Guard examinations, in April 1992, July 1994, and 
July 1996, there were no headache complaints and examination 
showed the veteran's head and neurologic system to be normal.  

In a statement dated in October 1996, a friend who had known 
the veteran for 20 years wrote that, since her return from 
the Gulf War, she had symptoms including headaches.  

On the November 1997 VA examination, the veteran complained 
of headaches that were throbbing and associated with nausea, 
vomiting, photophobia, and phonophobia.  She had lost a week 
of work time because of the headaches.  She said they started 
after returning from the Gulf.  Head and neurologic findings 
were normal.  The diagnosis was migraine headaches.  

At her October 1998 RO hearing, the veteran testified that 
when she was in the Persian Gulf, she had headaches, that she 
consulted doctors in her unit, and they were unsure what 
caused the problem.  

During her June 2000 Board videoconference hearing, the 
veteran testified that headaches began with respiratory 
problems in service.  She reported that she had severe 
headaches since service.  

The report of the February 2006 VA neurological examination 
shows the claims folder was reviewed.  It was noted that 
there was no mention of headaches in the service medical 
records.  The veteran gave a history of headaches beginning 
during the Persian Gulf War, in association with respiratory 
problems.  She said they were getting worse.  She stated that 
they occurred with a frequency of several times a day.  The 
duration was 5 to 6 minutes.  They had a sudden onset and 
gradual cessation.  The pain was described as "throbbing, 
needles going through my head."  She claimed that some of 
them turned "migrainous," by which she seemed to mean an 
increase in intensity, rather than any change in character.  
Those, also, only lasted a few minutes.  Examination findings 
were normal.  The doctor's assessment was: "Headaches with a 
VERY atypical history."  He stated that he would not make a 
diagnosis of migraine from this history.  

For a Persian Gulf War veteran, such as the appellant here, 
service connection can be granted for a disability which 
exhibits objective indications of a qualifying chronic 
disability that is manifested to a degree of 10 percent or 
more.  38 C.F.R. § 3.317(a)(1)(i).  For headaches, a 10 
percent rating requires characteristic prostrating attacks 
averaging one in two months over the last several months.  
With less frequent attacks, the evaluation will be 
noncompensable.  38 C.F.R. §§ 4.20, 4.124a, Code 8100 (2006).  
The recent description of the veteran's headaches lacks 
characteristic prostrating attacks, and does not approximate 
the requirements for a 10 percent rating, so the presumption 
provided by § 3.317 does not apply.  

Service connection can still be established if the evidence 
shows that the current disability began in service.  During 
service, the veteran had an upper respiratory infection with 
symptoms including headache.  This single episode does not 
reflect the presence of a chronic disability.  It was treated 
and no symptoms were reported when the veteran was examined 
for release from active duty in April 1991.  Thereafter, the 
veteran had VA treatment for various conditions, as well as 
VA and service department examinations, without evidence of a 
continuing headache disorder.  While there have been varying 
diagnoses, neither the November 1997 VA examination, the 
February 2006 VA examination, nor any other medical opinion 
or examination have linked current headaches to service.  The 
medical records provide a preponderance of evidence showing a 
lack of continuity of headache symptoms.  38 C.F.R. § 3.303.  
This is a preponderance of evidence against the claim.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; 
Ortiz.




ORDER

Service connection for bleeding gums, to include as a chronic 
disability resulting from an undiagnosed illness, is denied.  

Service connection for hair loss, to include as a chronic 
disability resulting from an undiagnosed illness, is denied.  

Service connection for headaches, to include as a chronic 
disability resulting from an undiagnosed illness, is denied.  


REMAND

In November 2000, the Board remanded the issue of entitlement 
to service connection for a hearing loss disability.  In a 
December 2005 decision, the RO granted service connection for 
a hearing loss disability with a noncompensable rating.  In a 
statement dated in June 2006, the veteran wrote that she was 
not satisfied with the decision and still had a hearing loss 
from explosions.  The Board construes this as a timely notice 
of disagreement with the evaluation assigned by the RO.  The 
Board's search of the record does not reveal a statement of 
the case on the hearing loss evaluation.  Where a claimant 
files a notice of disagreement and the RO has not issued a 
statement of the case (SOC), the issue must be Remanded to 
the RO for an SOC.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

Accordingly, the issue of entitlement to an initial 
compensable rating for a hearing loss disability is REMANDED 
for the following action:

1.  The veteran and her representative 
should be furnished a statement of the 
case which addresses all evidence 
associated with the claims file.  The 
veteran and her representative should 
be afforded the applicable time period 
in which to respond.  

2.  The appellant is notified that 
while the hearing loss issue has been 
listed on the front of this decision, 
the Board will not have jurisdiction of 
the hearing loss rating unless she 
files a timely substantive appeal in 
response to the statement of the case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


